The Judge,

in charging the jury, said that as the case depended mainly on the dying declarations of .the deceased, it was important that they should know what reliance to place upon them.
Such declarations are admissible only upon a charge for the murder of the declarant, and then they are admissible only when made in extremity, when the party is at the point of death, and when every hope of this world is gone; when every motive to falsehood is silenced, and the mind is induced, by the most powerful considerations, to speak the truth.
This rule stands on the ground of public necessity of preserving the lives of the community, by bringing manslayers to justice.
The persons whose declarations are thus admitted are considered as standing in the same situation as if they were sworn, the danger of impending death being equivalent to the sanction of an oath.
They were, therefore, to regard these declarations the same as they would any other testimony in the case, and apply to them the same tests, in order to ascertain their credibility.
There was, however, one other consideration for them. Although the court, in admitting the evidence of the declarations, had of necessity decided that the deceased was in a dying state, and was fully conscious of it, yet that did not *75preclude the jury from considering that question. On the other hand, it was their duty, in determining what weight to give to her words, to inquire, and be satisfied that she was in such a condition, and was, in fact, under the solemn responsibility it imposed.
They must be satisfied that they were made under a sense of impending death, though it is not necessary that that should be so stated at the time. And that may be proved by the express language of the deceased, or her conduct, or from the fact of imminent danger, and the opinions of medical and other attendants.
All these things may be resorted to to ascertain the state of the declarant’s mind, for it is the impression of immediate dissolution, and not the rapid succession of death, in point of fact, that renders the testimony admissible or reliable.
The jury were therefore to weigh her declarations as they would that of all the other testimony; the same as if she was a witness giving testimony before them.
And, as this question involved the life of a fellow being, they could not be too careful in weighing it well.
And, above all, they would look to see if there was any thing in the case testified to by others, calculated to corroborate her story, or whether that story was, in all respects, consistent with itself and the other testimony.
Thus they would consider his eating his breakfast in her absence, and sending her away that he might have the opportunity of poisoning what he cooked for her; his refusing to. eat of those cakes; his mode of accounting for their taste and color; her and the girl both. eating them; both well immediately before, and both being seized with the same symptoms immediately after; his behavior when she related his action, and expressed her suspicions, in his presence; his removing the poisoned cake, after he had heard her tell where she had put it; his cleaning the dishes, a thing unusual with him; his throwing away the vomit, against the physician’s specific directions to him; and his tardiness in going for medical or clerical aid
*76And, on the other hand, they would inquire whether her ill-feeling toward Mm, or any other evil motive, existed to cause her to make a false accusation of so serious a nature against him.
The prisoner was convicted of murder.